DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
Response to Amendment
Claims 29, 32-35, 38-40, and 49-56 remain pending in the application.  Claims 30-31, 37, and 57 have been canceled.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 29, 32-35, 38-40, and 49-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “small” and “enhanced” in claim 29 are relative terms which renders the claim indefinite. The terms “small” and “enhanced” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “small” describes the droplets and the term “enhanced” describes the foaming; however, it is unclear what size droplets are considered “small” and what comprises “enhanced” foaming.
	Claims 32-35, 38-40, and 49-56 are rejected for depending from indefinite claim 29.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 29, 32, 38-40, 49-50, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Maas et al. (US 2012/0048959) in view of Hofmann et al. (US 2016/0288147) and Neuhalfen et al. (US 2014/0367490).
Regarding claim 29, Maas discloses a system for dispensing a liquid foam (par. 5; figs. 12-18), comprising a container for the liquid and a dispensing apparatus connected to the container (par. 28; fig. 13), wherein the dispensing apparatus comprises: 
a pump (1330/1335/1350) comprising a pump chamber (1335) in fluid communication with the container (par. 38) and a piston (1330) arranged in the pump chamber (fig. 13), the piston and pump chamber being movable with respect to one another (par. 38, 39, 49); 
an outlet channel (1325) connecting the pump chamber to a nozzle (23, see par. 52 and fig. 16), wherein the nozzle is arranged for dispensing the liquid as a foam (par. 5; figs. 12-18), the nozzle having a divergent expansion area downstream of a nozzle orifice (fig. 16);
a pre-compression valve (1320) arranged between the outlet channel and the nozzle (fig. 17), 
and a buffer comprising a buffer chamber (1370) connected to the outlet channel (fig. 13), the buffer chamber including a compressible variator (1360/1365) arranged therein for varying the usable volume of the buffer chamber (par. 52; fig. 13), 
wherein the nozzle, the buffer and the pump are configured and dimensioned such that the foam is dispensed in a predetermined spray pattern (par. 52, 57; fig. 13 - the dispensing apparatus is configured so that a portion of the liquid pumped by the piston enters the buffer and compressing the spring and a different portion fills the outlet channel and exerts a force on the precompression valve, which at a certain pressure will open and allow liquid to flow to the nozzle where it will be dispensed in a predetermined pattern; further the buffer and precompression valve ensure that the pressure of liquid supplied to the nozzle is within a certain pressure range, which will ensure the pattern of spray produced by the nozzle will be consistent)
wherein the pre-compression valve and the buffer chamber are arranged to define lower and upper limits, respectively, of a dispensing pressure of the foam (par. 36, 57 - a minimum pressure must be exerted on the precompression valve before it opens; the buffer chamber exerts a maximum pressure on the fluid when it is fully compressed).
Maas does not disclose that the expansion area is conical with a top angle of between about 30-90[Symbol font/0xB0] and has aeration openings positioned immediately downstream of the nozzle orifice or that the pre-compression valve has a cracking pressure of about 2 to 4.5 bar so that the liquid is sprayable in small droplets that will result in enhanced foaming.
Regarding the latter, Maas does disclose wherein the pre-compression valve has a cracking pressure of about 0.5 bar (par. 27), which ensures consistency of spray and prevents leakage and dripping (par. 27).  Therefore, the cracking pressure of the pre-compression valve is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  Since the general conditions of the claim, i.e. that the cracking pressure of the pre-compression valve must be chosen to achieve the desired spray consistency and to prevent leakage and dripping, were disclosed in the prior art by Maas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cracking pressure of the pre-compression valve of Maas to be about 2 to 4.5 bar.  See MPEP 2144.05 II.
Hofmann teaches a system for dispensing a foam (par. 2) comprising a dispensing apparatus (210) having a nozzle (238) with a divergent expansion area (fig. 2B2, 2C) downstream of a nozzle orifice (230), the expansion area having aeration openings (242, see par. 43) positioned immediately downstream of the nozzle orifice (fig. 3C - elements 242 are disposed in element 239; par. 37, fig. 2A - element 239 is disposed immediately downstream of the nozzle orifice 230).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Maas to add aeration openings to the expansion area positioned immediately downstream of the nozzle orifice, as taught by Hofmann, since this was known to improve the airflow within the sprayer as well as the foaming of the product (Hofmann, par. 43).  
Neuhalfen teaches a system for dispensing a liquid foam (par. 4) comprising a dispensing apparatus (10, see fig. 1) having a nozzle (64) with a divergent and conical expansion area (98, see par. 70 and fig. 4) downstream of a nozzle orifice (99, see fig. 4), wherein the conical expansion area has a top angle of between about 30-90[Symbol font/0xB0] (fig. 7 - interpreted to be the angle measured from the horizontal axis of the nozzle).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have also modified the nozzle of Maas to make the expansion area conical, as taught by Neuhalfen, since this was known to allow a divergent spray pattern to develop from the nozzle orifice (Neuhalfen, par. 73) as required by the apparatus of Maas (see figs. 10, 16, and 17). 
Regarding claim 32, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and wherein the pump has a displacement capacity that is greater than a maximum throughput of the nozzle during a pump stroke (par. 55).
Regarding claim 38, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and further wherein the variator comprises a piston (1360) that is movable in the buffer chamber (par. 52) and a compression spring (1365) engaging the variator piston (fig. 13).  
Regarding claim 39, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and further wherein the container is a bag-in-bottle type container (par. 25).  
Regarding claim 40, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and further comprising a movable trigger (1350) connected to the pump piston or pump chamber (par. 49).
Regarding claim 49, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and further wherein the buffer chamber and the variator define a maximum value of the dispensing pressure of between 3 and 5.5 bar (par. 36).  
Regarding claim 50, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 49, and further wherein the buffer chamber and the variator define a maximum value of the dispensing pressure of about 5 bar (par. 36).  
Regarding claim 55, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and further wherein the buffer chamber is integrated in the outlet channel (both elements 1370, the buffer chamber, and 1325, the outlet channel, are spaces for containing the fluid and are connected in such a way as to allow fluid to move freely therebetween).
Regarding claim 56, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and in particular that the cracking pressure of the pre-compression valve is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  Since the general conditions of the claim, i.e. that the cracking pressure of the pre-compression valve must be chosen to achieve the desired spray consistency and to prevent leakage and dripping, were disclosed in the prior art by Maas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cracking pressure of the pre-compression valve of Maas to be about 3 to 3.5 bar.  See MPEP 2144.05 II.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Hofmann and Neuhalfen and further in view of Yanagida (US 2002/0008164).
Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, but not wherein the buffer chamber has a maximum usable volume that is greater than a displacement volume of the pump.  
Yanagida teaches a system for dispensing a liquid foam (par. 1; fig. 1), comprising a container (22) for the liquid and a dispensing apparatus (24) connected to the container (fig. 1), wherein the dispensing apparatus comprises: 
a pump (27/28/30/32) comprising a pump chamber (fig. 1) in fluid communication with the container and a piston (28) arranged in the pump chamber (fig. 1), the piston and pump chamber being movable with respect to one another (par. 29, 30); 
an outlet channel (37) connecting the pump chamber to a nozzle (23, see fig. 1), wherein the nozzle is arranged for dispensing the liquid as a foam (par. 1 - the nozzle is for “detergents”, which will foam), the nozzle having a divergent expansion area downstream of a nozzle orifice (fig. 5); 
a pre-compression valve (35) arranged between the outlet channel and the nozzle (fig. 1), 
and a buffer (31/33/34) comprising a buffer chamber (31) connected to the outlet channel (fig. 1), the buffer chamber including a compressible variator (33/34) arranged therein for varying the usable volume of the buffer chamber (fig. 1, 4), 
wherein the nozzle, the buffer and the pump are configured and dimensioned such that the foam is dispensed in a predetermined spray pattern (par. 7 - the dispensing apparatus is configured so that a portion of the liquid pumped by the piston enters the buffer and compressing the spring and a different portion fills the outlet channel and exerts a force on the precompression valve, which at a certain pressure will open and allow liquid to flow to the nozzle where it will be dispensed in a predetermined pattern; further the buffer and precompression valve ensure that the pressure of liquid supplied to the nozzle is within a certain pressure range, which will ensure the pattern of spray produced by the nozzle will be consistent);
and further wherein the buffer chamber has a maximum usable volume that is greater than a displacement volume of the pump (par. 31, 34; fig. 1).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maas in view of Hofmann and Neuhalfen such that the buffer chamber has a maximum usable volume that is greater than a displacement volume of the pump, as taught by Yanagida, since this would provide a larger volume in which pressurized liquid can be stored to allow for a longer period between trigger actuations.  
Claims 34, 35, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Hofmann and Neuhalfen and further in view of Songbe et al. (US 2008/0061165).
Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 29, and Hofmann further discloses wherein the nozzle has an inlet funnel which debouches in the nozzle orifice (fig. 2C).  Maas in view of Hofmann and Neuhalfen does not disclose a plurality of swirl grooves leading to the inlet funnel, and further wherein the nozzle has a central bore upstream of the inlet funnel, which is arranged to accommodate a protruding part of the dispenser frame, and wherein the central bore is dimensioned such that a space is formed between an end face of the protruding frame part and a bottom of the bore.
Songbe teaches a system for dispensing a liquid spray (par. 45) comprising a container (3) and a dispensing apparatus (7) connected to the container (par. 47, fig. 1), wherein the dispensing apparatus comprises a nozzle (28) that has, 
a plurality of swirl grooves (36) leading to an inlet funnel (35, see par. 65 and figs. 2, 3), which funnel debouches in the nozzle orifice (30), regarding claim 34, 
a central bore upstream of the inlet funnel (figs. 2, 3), which is arranged to accommodate a protruding part (23) of a dispenser frame (17), and wherein the central bore is dimensioned such that a space (24) is formed between an end face of the protruding part and a bottom of the bore (par. 56; fig. 1), regarding claim 35. 
an odd number of swirl grooves (fig. 2), regarding claim 54.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maas in view of Hofmann and Neuhalfen to use the nozzle of Songbe since this was a known nozzle structure for use in spraying any type of fluid product, including a viscous fluid product (see Songbe, par. 96).  
Regarding claims 52 and 53, Maas in view of Hofmann, Neuhalfen, and Songbe discloses the system described regarding claim 34, and further wherein the inlet funnel is conical and has a top angle (see Hofmann, figs. 1 and 2C).  Maas in view of Hofmann, Neuhalfen, and Songbe does not explicitly disclose that the top angle is about 20-150[Symbol font/0xB0], regarding claim 52, or more specifically about 50-120[Symbol font/0xB0], regarding claim 53. 
Maas in view of Hofmann, Neuhalfen, and Songbe discloses the claimed invention with the exception of specific dimensions for the top angle.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to utilize an angle of about 20-150[Symbol font/0xB0], regarding claim 52, or more specifically about 50-120[Symbol font/0xB0], regarding claim 53 for the top angle since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Maas in view of Hofmann and Neuhalfen, and further in view of Gopalan et al. (US 2017/0065990).
Regarding claim 51, Maas in view of Hofmann and Neuhalfen discloses the system described regarding claim 30.  Maas in view of Hofmann and Neuhalfen does not explicitly disclose the maximum throughput of the nozzle is about 1.45 cubic centimeters per second.  
Gopalan teaches a system for dispensing a liquid having a nozzle and wherein the maximum throughput of the nozzle is about 1.17 cm3/s (par. 67 - 70 ml/min corresponds to 1.17 cm3/s), and that certain applications demand larger flow rates, but that causes droplet size to increase (par. 67).  
Gopalan discloses that the maximum throughput of the nozzle determines the applications for which the nozzle can be used and the droplet size produced. Therefore, the maximum throughput of the nozzle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  Since the general conditions of the claim, i.e. that the maximum throughput of the nozzle must be designed based on the application and maximum droplet size, were disclosed in the prior art by Gopalan, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the maximum throughput of the nozzle of Maas in view of Hofmann and Neuhalfen to be about 1.45 cm3/s.  See MPEP 2144.05 II.
Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to modify Maas such that the cracking pressure of the pre-compression valve is in the range of 2-4.5 bar because the system of Maas is directed to a spraying system, not a foaming system as disclosed in the instant invention, and this range is well outside the cracking pressure of 0.5 bar disclosed by Maas.  
In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As explained in the rejection above, Maas discloses that the cracking pressure ensures consistency of spray and prevents leakage and dripping (par. 27); therefore, it would have been obvious for one having ordinary skill to have modified the cracking pressure of the system of Maas to achieve the desired spray characteristics.  In particular, increasing the cracking pressure to the range of 2-4.5 bar would ensure that spraying does not occur until this higher pressure is achieved, which would cause the droplets in the spray produced to have a smaller diameter.  
Applicant further argues that Neuhalfen does not teach a top angle of the conical expansion area in the range of about 30-90[Symbol font/0xB0] because the top angle of a cone is twice the angle between the central axis and a generatrix of its conical surface.  
In response, it is noted that the features upon which applicant relies (i.e., that the top angle of a cone is twice the angle between the central axis and a generatrix of its conical surface) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Neuhalfen is interpreted to teach the limitation to a top angle of the conical expansion area in the range of about 30-90[Symbol font/0xB0] as explained in the rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752